             Case 2:19-cv-04904-PD Document 20 Filed 04/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENNIS MADDREY,                             :
    Petitioner,                             :
                                            :
                       v.                   :      Civ. No. 19-4904
                                            :
SUPERINTENDANT CLARK, et al.,               :
     Respondents.                           :

                                         JUDGMENT

        AND NOW, this 16th day of April, 2021, it is hereby ORDERED as follows:

        1.      Judge Wells’ Report and Recommendation (Doc. No. 14) is APPROVED and

ADOPTED;

        2.      Petitioner Dennis Maddrey’s Petition for Writ of Habeas Corpus (Doc. No. 1) is

DENIED with prejudice;

        3.      A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

        4.      The CLERK OF COURT shall REMOVE this case from Suspense and CLOSE

this case.

                                                          AND IT IS SO ORDERED.

                                                          /s/ Paul S. Diamond
                                                          _______________________

                                                          Paul S. Diamond, J.
